[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 11-15632         ELEVENTH CIRCUIT
                           Non-Argument Calendar        MAY 24, 2012
                         ________________________        JOHN LEY
                                                          CLERK
                  D.C. Docket No. 2:05-cr-00458-IPJ-PWG-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                     versus

MICHAEL DEANGELO GRIFFIN,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                         ________________________

                                (May 24, 2012)

Before MARCUS, MARTIN and BLACK, Circuit Judges.

PER CURIAM:

     Michael Griffin, proceeding pro se, appeals the denial of his motion for a
sentence reduction under 18 U.S.C. § 3582(c)(2). On June 15, 2006, Griffin was

sentenced to sixty-three months imprisonment for one count of possession of

cocaine base with intent to distribute. On March 6, 2009, that sentence was

reduced to the statutory mandatory minimum of sixty months imprisonment. On

August 22, 2011, Griffin filed a motion under 18 U.S.C. § 3582(c)(2), seeking a

further reduction in his sentence. On November 10, 2011, the district court denied

that motion.

      On appeal, Griffin argues that a reduction in his sentence is warranted in

light of the factors set forth in 18 U.S.C. § 3553(a). Our precedent, however,

makes it clear that a defendant cannot obtain a sentence reduction under Section

3582(c)(2) if his sentence is already at the statutory mandatory minimum. See

United States v. Mills, 613 F.3d 1070, 1077–78 (11th Cir. 2010). Griffin also

asserts that the district court should have granted his Section 3582(c)(2) motion by

affording him safety-valve relief under 18 U.S.C. § 3553(f). Our precedent also

forecloses this suggestion. See United States v. Jackson, 613 F.3d 1305, 1308

(11th Cir. 2010) (holding that “the safety-valve is inapplicable to sentence-

modification proceedings” under Section 3582(c)(2)).

      For the foregoing reasons, we affirm the judgment of the district court.

      AFFIRMED.

                                          2